Oassoday, J.
I am forced to dissent from the decision in this case. The effect of it is to relieve the defendant, as employer, from the duty of furnishing to the plaintiff, as its employee, a reasonably safe place in which to work. The law on the subject is too well settled to require further discussion. The only ground for any difference of opinion is in the application of the rule. The plaintiff was ordered by the defendant’s superintendent to repair the chutes. The lower ends of them were five or six feet above the platform. The plaintiff got up into the chute by means of a ladder. One end of the cable, with attachments, appears to have been in the chute at the time, unobserved by the plaintiff, and the other end was fastened to machinery liable at any time to be started by the manipulations of the engineer. The engineer did start the machinery, which took up the slack in the cable, and the appliances thereto attached at the chute, caught the plaintiff and took him up into the air, from whence he fell head first, and was very badly injured. The jury found that the engineer was not negligent, and manifestly he was not, as he was in his accustomed place upon the derrick, inclosed where he could not see the plaintiff and the plaintiff could not see him, and he had no instructions to give any warning. Thus it appears that the plaintiff was directed to work in a place of imminent but *427unforeseen danger, of which he had no knowledge or warning. I think the defendant, as master, was bound to know that the engineer was liable to start the machinery at any time without warning, and thus imperil the safety and life of the plaintiff.
Orton, J., fully coincides in the above opinion of Oasso-DAY, J.
By the Court.— Judgment reversed, and'cause remanded for a new trial.